                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

PAUL KELLEM,

       Petitioner,

v.                                                      Case No. 6:18-mc-52-Orl-37GJK

UNITED STATES DEPARTMENT OF
LABOR,

      Respondent.
_____________________________________

                                         ORDER

       On October 30, 2007, Petitioner Paul Kellem (“Kellem”) pled nolo contendere to

charges of organized fraud and fraudulent use of credit cards in Florida state court. (Doc.

1, p. 4 (“Petition”); Doc. 1-2.) Thereafter, pursuant to 29 U.S.C. § 504(a), due to his

convictions, Kellem is prohibited from serving in certain authoritative positions within a

labor organization for thirteen years after his conviction. Now, Kellem seeks an

exemption or reduction from the thirteen-year ban. (Doc. 1, p. 1 (“Petition”).)

       On referral, U.S. Magistrate Judge Gregory J. Kelly held an evidentiary hearing on

the Petition on January 9, 2019. (Doc. 11.) Following the hearing, Magistrate Judge Kelly

recommends that the Court grant the Petition and find that Kellem is exempt from the

ban as it applies to him serving as Financial Secretary, Treasurer, and Recording Secretary

with the International Longshoremen’s Association at Port Canaveral (1359-1860) Local

Union. (Doc. 12, p. 8 (“R&R”).) Magistrate Judge Kelly recommends an exemption from

the § 504(a) ban because Kellem demonstrated that he has rehabilitated himself since his

                                            -1-
conviction and his service in an authoritative position with the labor union “would not

be contrary to ensuring that the Local Union’s officials adhere to the highest standards of

responsibility and ethical conduct in administering its affairs.” (Id. at 7–8 (citing 29 U.S.C.

§ 504(a)(5)).)

       On January 17, 2019, the parties filed a joint notice indicating that they did not

object to the R&R. (Doc. 13.) As such, the Court has examined the R&R only for clear

error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1

(M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

Finding none, the Court concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is hereby ORDERED AND ADJUDGED:

       1.        U.S. Magistrate Judge Gregory J Kelly’s Report and Recommendation (Doc.

                 12) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.        Plaintiff Paul Kellem’s Petition for Exemption or Reduction from Disability

                 Pursuant to 29 U.S.C. § 504 (Doc. 1) is GRANTED.

       3.        The Clerk is DIRECTED to CLOSE the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 18, 2019.




                                              -2-
Copies to:
Counsel of Record




                    -3-
